DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	With respect to the IDS statement of 5/11/2020, cited US Patent reference number “14” was crossed off of the IDS statement and not considered because the cited patent number did not match the cited inventor name and cited issue date. 
	With further respect to the IDS statement of 5/11/2020, concerning foreign patent document cited reference number “1”, the foreign document number was corrected on the IDS statement to conform to the reference submitted for consideration. 
	With further respect to the IDS statement of 5/11/2020, concerning foreign patent document cited reference number “2”, the IDS statement was amended to indicate “Abstract only” since only the abstract was submitted for consideration. 
Claim Objections
Claim 11 is objected to because of the following informality:  
Claim 11, line 2, “fourth object is displayed a third location” should be corrected to “fourth object is displayed at a third location” Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification discloses having a central visual marker on which the user focuses and peripheral targets that are simultaneously displayed having visual characteristics. The subject is then asked to see if they can identify visual characteristics of the peripheral visual targets. The present application is a continuation application (not a continuation in-part application) of six parent applications. Claim 1 present numerous limitations that are not supported by the parent applications, and, as such, presents prohibited new matter. The following limitations are not supported by the parent applications such as at least parent application 12/353,904 and therefore present prohibited new matter. Specifically, at least parent application 12/353,904 does not support the following limitations of claim 1: 
1) the second information is radially offset from the first information; 
2) in response to correctly identifying second information displaying third information; 
3) the third information radially offset from the first information; 
4) in response to incorrectly identifying second information, displaying fourth information; 
5) the fourth information being iteratively displayed and until the user correctly identifies the fourth information; 
6) the fourth information being radially offset from the first information. 
	As such, these underlined limitations of claim 1 are not supported by the parent applications as originally presented and therefore present prohibited new matter. For purposes of examination, the claims have been searched as if support for these limitations exist. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification discloses having a central visual marker on which the user focuses and peripheral targets that are simultaneously displayed having visual characteristics. The subject is then asked to see if they can identify visual characteristics of the peripheral visual targets. The specification discloses that one of the visual characteristics can be the shading of the target and the subject can be asked if the peripheral target is shaded or not shaded. The specification does not support, in response to correctly identifying second information, displaying a first object of a first shading, a second object having a second different shading and a third object having a third and differing shading. The present application is a continuation application (not a continuation in-part application) of six parent applications. These underlined limitations present prohibited new matter. For purposes of examination, the claim has been searched as if support for these limitations exists. 
Claim 12 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification discloses having a central visual marker on which the user focuses and peripheral targets that are simultaneously displayed having visual characteristics. The subject is then asked to see if they can identify visual characteristics of the peripheral visual targets. The present application is a continuation application (not a continuation in-part application) of six parent applications. Claim 12 present numerous limitations that are not supported by the parent applications, and, as such, presents prohibited new matter. The following limitations are not supported by the parent applications such as at least parent application 12/353,904 and therefore present prohibited new matter. Specifically, at least 12/353,904 does not support the following limitations of claim 12: 
1) the second information is radially offset from the first information; 
2) in response to correctly identifying second information displaying additional information; 
3) the additional information radially offset from the first information; 
4) in response to incorrectly identifying second information, displaying other information; 
5) the other information being iteratively displayed and until the user correctly identifies the other information. 
As such, these underlined limitations of claim 12 are not supported by the parent applications as originally presented and therefore present prohibited new matter. For purposes of examination, the claim has been searched as if support for these limitations exists. 
Claims 15 and 17 (and their respective dependent claims if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The present application is a continuation application (not a continuation in-part application) of six parent applications. The claimed “radially offset” is not supported by the parent applications and presents prohibited new matter. For purposes of examination, the claims have been searched as if support for these limitations exist.
Claim 19 (and its respective dependent claims, if any) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification discloses having a central visual marker on which the user focuses and peripheral targets that are simultaneously displayed having visual characteristics. The subject is then asked to see if they can identify visual characteristics of the peripheral visual targets. The present application is a continuation application (not a continuation in-part application) of six parent applications. Claim 19 present numerous limitations that are not supported by the parent applications, and, as such, presents prohibited new matter. The following limitations are not supported by the parent applications such as at least parent application 12/353,904 and therefore present prohibited new matter. Specifically, at least parent application 12/353,904 does not support the following limitations of claim 19: 
1) in response to correctly identifying second information displaying additional information; 
2) in response to incorrectly identifying second information, displaying other information; 
3) the other information being iteratively displayed and until the user correctly identifies the other information.  
	As such, these underlined limitations of claim 19 are not supported by the parent applications as originally presented and therefore present prohibited new matter. For purposes of examination, the claim has been searched as if support for these limitations exists. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 16 and 18, applicant is claiming that the additional information or the “other information” as “one or more objects” i.e. it can be just a single object, but then is claiming that this single object is concurrently displayed or sequentially displayed. It is not clear what it is being concurrently displayed or sequentially displayed. It is not clear if applicant is claiming “wherein the…information comprises a plurality of objects concurrently displayed or sequentially displayed” (the assumed meaning for purposes of examination) or, in the alternative, if applicant is claiming, “the one or more objects being concurrently displayed or sequentially displayed relative to the first information” or, in the alternative, “the one or more objects being concurrently displayed or sequentially displayed relative to the second information”, or if some other meaning is intended. The intended meaning is not clear rendering the claim vague and indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arden patent number 5,187,507 in view of Blumenthal publication number 2010/0128223.
	With respect to claim 1, Arden discloses a method (abstract) comprising concurrently displaying to a user on a display (abstract); first information at a first location (abstract, fig 2, column 3, lines 13-19, the disclosed “fixation spot 21” as the “first information at a first location” and/or the disclosed “background” as the claimed “first information at a first location”); second information at a second location (abstract, fig 2, the disclosed annulus image as the “second information” at a second location); both being concurrently displayed (abstract, fig 2, column 3, lines 13-45, the fixation spot and annulus image being displayed at the same time and/or the background and annulus image being displayed at the same time); the second information offset from the first information (figs 2 and 3, the background and/or the fixation spot at different locations than the central annulus image i.e. “offset”); receiving user input to identify the second information (figs 2 and 3, column 1, line 66 to column 2, line 26, column 3, lines 31-45); in response to the user of the display correctly identifying the second information based on user input, displaying third information offset from the first information (figs 2 and 3, column 3, lines 31-45). Specifically, Arden discloses that if a correct answer is given i.e. if the complete annulus is correctly identified, then a partial annulus is displayed. The partial annulus can be considered as the claimed “third information”. Additionally, the partial annulus is offset from the central fixation point and/or offset from the background i.e. “offset from the first information”); in response to the user incorrectly identifying the second information, iteratively displaying fourth information until the user correctly identifies the fourth information (column 1, line 66 to column 2, line 26). Specifically, Arden discloses that when the partial annulus is not correctly identified, the distinction between the annulus and the background is gradually changed until the patient correctly identifies the partial annulus. The gradual changing being considered as the “iteratively displayed fourth information”. Arden further discloses the fourth information offset from the first information (figs 3 and 4, the partial annulus as the “fourth information” being offset from the fixation point and/or the background as the “first information”). Claim 1 is claiming the offsets as being “radially offset”. However, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”. 
	With respect to claim 1, Arden discloses presenting information to a test subject for identification in which the information is presented onto a remote imaging surface such as a display monitor (fig 1, column 2, lines 52-65) but does not disclose the display as being “a head mounted display”. Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device (paragraphs 0122, 0267 and see also paragraphs 0045, 0051-0052, 0098, 0179). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the display device of Arden as being a head-mounted display instead of the disclosed display monitor since Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device. 
	With respect to claim 2, Arden and Blumenthal disclose and teach as is set forth above and Arden further discloses assessing performance of a peripheral vision based on whether the user can correctly identify the second, third, or fourth information (column 1, lines 6-11 and see rejection of claim 1 above). 
	With respect to claim 3, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses instructing the user to look at the first information at a central vision and look at the second information in a peripheral vision (figs 2-4, column 1, line 6-11, column 3, lines 13-45 i.e. the user told to fixate on the fixation spot at the central location while attempting to identify the peripheral information). 
	With respect to claim 4, Ardent and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses that while the second information is displayed, the first information comprises a first shape at a first time (column 1, line 6-11, column 3, lines 13-45, the central fixation spot being considered as the first shape at the first time); and the first information comprising a second shape at a second time (column 1, line 6-11, column 3, lines 13-45, the background being considered as the second shape at the second time). 
	 With respect to claim 5, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses the first information displayed at a first location at a first time (column 1, line 6-11, column 3, lines 13-45, the central fixation spot being considered as the first location at the first time); the first information displayed at a second location at a second time (column 1, line 6-11, column 3, lines 13-45, the background being considered as the second location at the second time). 
	With respect to claim 6, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses the first information having a first shading at a first time and a second shading at a second time (column 1, line 66 to column 2, line 26, the contrast of the background information changing). 
	With respect to claim 7, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses the second information as a first shape at a first time and a second shape at a second time (figs 2-4). Specifically, since apparently the “second information” can be different information over time i.e. of differing shapes, then inherently the full annulus of fig 2 shown at a first time can be considered as the “second information of a first shape” and an partial annulus of either figs 3 or 4 can be considered as the “second information of a second shape”). 
	With respect to claim 8, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses the second information having a first shading at a first time and a second shading at a second time (column 1, line 66 to column 2, line 26, the contrast of the annulus changing).
	With respect to claim 9, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses the first object having a first shading, a second object having a second and differing shading, a third object having a third and differing shading (column 1, line 66 to column 2, line 26, the contrast of the annulus changing). Additionally, applicant is claiming the shadings as differing and not the objects as differing. 
	With respect to claim 12, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach the limitations therein (see rejection of claim 1 above) and with the “first information” of claim 1 being the claimed “first information” of claim 12, the “second information” of claim 1 being the claimed “second information” of claim 12, the “third information” of claim 1 being the claimed “additional information” of claim 12, and the “fourth information” of claim 1 being the claimed “other information” of claim 12. 
	With respect to claim 13, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach the limitations therein (see rejection of claim 2 above). 
	With respect to claim 14, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach the limitations therein (see rejection of claim 3 above). 
	With respect to claim 15, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above including disclosing each piece of information being offset from another piece of information (see rejection of claim 1 above). Additionally, with respect to the claimed “radially offset”, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”. 
With respect to claim 16, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above and Arden further discloses two or more objects being displayed as the claimed “additional information” (figs 3 and 4 as the “additional information”). The additional information will inherently be displayed simultaneously or not simultaneously i.e. “concurrently or sequentially displayed”. 
With respect to claim 17, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach as is set forth above including disclosing each piece of information being offset from another piece of information (see rejection of claim 1 above). Additionally, with respect to the claimed “radially offset”, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”. 
With respect to claim 19, Arden and Blumenthal teaches that when providing a plurality of information to a user for identification of the information on an imaging surface, that the information can either be presented onto a remote imaging surface including a display monitor or in the alternative, can be presented on a head-mounted display for the purpose of providing eye testing from a compact display device disclose and teach the limitations therein (see rejection of claim 1 above) and with the “first information” of claim 1 being the claimed “first information” of claim 19, the “second information” of claim 1 being the claimed “second information” of claim 19, the “third information” of claim 1 being the claimed “additional information” of claim 19, and the “fourth information” of claim 1 being the claimed “other information” of claim 19. 
Claim(s) 1, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal publication number 2010/0128223.
With respect to claim 1, Blumenthal discloses a method (abstract) comprising concurrently displaying to a user on a head-mounted display (abstract, paragraph 0122); first information at a first location (fig 13, paragraphs 0045, 0051-0052, 0098, 0179 any one character being at a first location); second information at a second location (fig 13, paragraphs 0045, 0051-0052, 0098, 0179 any second character being at a second location); both being concurrently displayed (paragraph 0179); the second information offset from the first information (fig 13 disclosing different letters as offset from each other and/or paragraph 0179 disclosing a plurality of letters simultaneously display which will inherently be offset from each other); receiving user input to identify the second information (paragraphs 0045, 0051-0052, 0098, 0179); in response to the user of the display correctly identifying the second information based on user input, displaying third information offset from the first information (paragraphs 0045, 0051-0052, 0098, 0179). Blumenthal further discloses that the multiply disclosed information is simultaneously presented with letters at differing locations and the user is asked to identify iteratively changing information in size until the smallest letter can be discernible (paragraphs 0045, 0051-0052, 0098, 0179) i.e. until an incorrect response is provided As such, Blumenthal is further disclosing the letters decreasing in size such “that when the user correctly identifies the second information, iteratively displaying fourth information offset from the first information until the user incorrectly identifies the fourth information. However, Blumenthal further discloses that instead of the letters iteratively decreasing in size, they can instead iterative increase in size (paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of Blumenthal as further providing that when the user incorrectly identifies the second information, iteratively displaying fourth information offset from the first information until the user correctly identifies the fourth information by iteratively increasing the size of the letters for the same purpose of determining the smallest letters that can be discernible by the test subject to provide an improved means of determining visual acuity. Claim 1 is claiming the offsets as being “radially offset”. The use of the chart of Fig 13 discloses differing letters as being “radially offset”. Regardless, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”. 
	With respect to claim 4, Blumenthal further discloses that while the second information is displayed, the first information comprises a first shape at a first time and a second shape at a second time (paragraph 0179, fig 13, disclosing that while identifying differing letters of differing sizes, also displaying a plurality of letters with any one of the displayed plurality of letters at time T1 being “a first shape displayed at a first time” and any second displayed letter of the plurality of letters at time T2 being “a second shape displayed at a second time”. 
With respect to claim 5, Blumenthal further discloses first information displayed at a first location at a first time and at a second location at a second time (paragraph 0179, fig 13, disclosing that while identifying differing letters of differing sizes, also displaying a plurality of letters with any one of the display plurality at a first location at time T1 being “first information at a first location at a first time” and any second displayed letter at a different location and different time being “second information at a second location at a second time”. 
With respect to claim 6, Blumenthal further discloses the first information of a first shading at a first time and a second shading at a second time (paragraph 0033 i.e. changes in color from time T1 to time T2). 
With respect to claim 7, Blumenthal further discloses that while the first information is displayed, the second information comprises a first shape at a first time and a second shape at a second time (paragraph 0179, fig 13, disclosing that while displaying a plurality of letters, identifying differing letters of differing sizes with any one of the letters to be identified at time T1 being “a first shape displayed at a first time” and any second letter to be identified at time T2 being “a second shape displayed at a second time”. 
With respect to claim 8, Blumenthal further discloses the second information of a first shading at a first time and a second shading at a second time (paragraph 0033 i.e. changes in color from time T1 to time T2). 
With respect to claim 9, Blumenthal further discloses the second information with a first object of a first shading, a second object with a second shading, a third object with a third shading (paragraph 0033 i.e. changes in color of differing letters from time T1 to time T2). 
With respect to claim 10, Blumenthal further discloses the third information with a first object of a first periphery, a second object with a second periphery, a third object with a third periphery, a fourth object with a fourth periphery (fig 13, paragraphs 0045, 0051-0052, 0098, 0179, differing letters on the chart of fig 13 of differing peripheral shapes). 
With respect to claim 11, Blumenthal further discloses the second object at a first location, the third object at a second location and the fourth object at a third location (fig 13, paragraphs 0045, 0051-0052, 0098, 0179, differing letters on the chart of fig 13 of differing locations).
With respect to claim 12, Blumenthal discloses and makes obvious the limitations therein (see rejection of claim 1 above). 
With respect to claim 14, Blumenthal further discloses concurrently displaying the first and second visual information and instructing the test subject to look at the first visual information (fig 13, paragraphs 0045, 0051-0052, 0098, 0179). 
With respect to claim 15, Blumenthal further discloses the additional information radially offset from the first visual information (fig 13). Specifically, the use of the chart of Fig 13 discloses differing letters as being “radially offset”. Regardless, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”.  
With respect to claim 16, Blumenthal discloses the additional information comprising a plurality of objects being concurrently displayed or sequentially displayed (fig 13, paragraph 0179). 
With respect to claim 17, Blumenthal further discloses the other information with objects radially offset from the first visual information (fig 13). Specifically, the use of the chart of Fig 13 discloses differing letters as being “radially offset”. Regardless, applicant is merely claiming one piece of information as being radially offset from another piece of information (i.e. applicant is not claiming a plurality of information being displayed along the same radial direction). As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”.  
With respect to claim 18, Blumenthal discloses the other information comprising a plurality of objects being concurrently displayed or sequentially displayed (fig 13, paragraph 0179). 
With respect to claim 19, Blumenthal discloses and makes obvious the limitations therein (see rejection of claim 1 above). 
With respect to claim 20, Blumenthal discloses the additional information displayed at a third location different than the location of the first and second locations (fig 13, paragraphs 0045, 0051-0052, 0098, 0179 with each letter of the chart of fig 13 displayed at differing locations).  
Double Patenting
Claims 1-20 are directed to the same invention as that of claims 1-20 of patent number 10,682,049 (herein ‘049). Under 35 U.S.C. 101, more than one patent may not be issued on the same invention. 
Claims 1-20 of the pending application are identical to claims 1-20 of ‘049. This is a statutory double patenting rejection. The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Claims 1-3, 7, 10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,398,303 (herein’303). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
‘303 claims the limitations therein including the following: the limitations of claim 1 (“303, claims 1 or 12) with the exception of the claimed “radially offset”. However, applicant is merely claiming one piece of information as being radially offset from another piece of information i.e. applicant is not claiming a plurality of information being displayed along the same radial direction. As such any two locations of information can inherently be considered along the same line and therefore can inherently be considered as “radially offset”. ‘303 further discloses the limitations of claim 2 (‘303, claims 1 or 12); the limitations of claim 3 (‘303, claims 1 or 12); the limitations of claim 7 (‘303, claims 1 or 12); the limitations of claim 10 (‘303, claims 1 or 12); the limitations of claim 12 (‘303, claims 1 or 12); the limitations of claim 13 (‘303, claims 1 or 12); the limitations of claim 14 (‘303, claims 1 or 12); the limitations of claim 15 (‘303, claims 1 or 12); the limitations of claim 16 (‘303, claims 1 or 12); the limitations of claim 17 (‘303, claims 1 or 12); the limitations of claim 18 (‘303, claims 1 or 12); the limitations of claim 19 (‘303, claims 1 or 12); the limitations of claim 20 (‘303, claims 1 or 12). Limitations directed to identifying information having different shapes at different times would be obvious to one of ordinary skill in the art at the time of the effective filing i.e. repeating the test to determine additional objects of different shapes and sizes at differing times to be observed and identified. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Winterbotham publication number 2003/0214630 and Ball patent number 4,971,434, are being cited herein to show methods having some similar method steps with that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 13, 2022